—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 9, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a museum security officer after he failed to provide his employer with required medical documentation every 30 days in order to extend his family medical leave. Although claimant was aware that failure to abide by such requirement could result in termination of his employment, he nevertheless failed to submit any documentation extending his medical leave beyond the date set forth in his last doctor’s note. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his employment due to disqualifying misconduct inasmuch as he failed to comply with a reasonable request of the employer (see Matter of Armbruster [Commissioner of Labor], 278 AD2d 726; Matter of Pullum [Sweeney], 224 AD2d 897).
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.